DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 03/18/2022 has been entered. Claims 1, 3, 6, 9, 12-17, 19 and 20 have been amended. Thus Claims 1-20 are currently pending and are under examination.

Withdrawn Objections and Rejections
	The minor informalities of claims 1, 13 and 19 have been corrected and thus the objection to the claims has been withdrawn.
	The indefinite languages of claims 1, 3 and 16 have been obviated and thus the 112(b) rejection of claims 1-11, 16-18 and 20 has been withdrawn.
	Claim 1 has been amended and the limitation “stable in the presence of the acid catalyst system for at least 300 h” is now given patentable weight by canceling “i.e.” prior to the limitation. The prior art references set forth in the Office action 12/29/2021 fail to teach that the membrane material is stable in the presence of the acid catalyst system for at least 300 h. Thus the 103 rejections have been withdrawn.
The terminal disclaimer filed on 03/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/893,463 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The nonstatutory double patenting rejection has thus been withdrawn.

Newly Applied Claim Objections
Claim 11 is newly objected to because of the following informalities:  the phrase “wherein the carbon monoxide-containing gas is the synthesis gas is separated upstream of the reaction zone” is replete with idiomatic error.  Applicant is advised to add “and” after “synthesis gas”.

Maintained and Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 16-18 and 20 are newly rejected and claims 12-15 and 19 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “carbon monoxide-containing gas selected from the group consisting of ..and carbon monoxide-containing gases” renders the claim vague and indefinite because it is unclear how the later recited “carbon monoxide-containing gases” is further limiting the former “carbon monoxide-containing gas”.
Claims 2-20 are rendered indefinite for depending on claim 1.
Claim 6 recites the limitation "at least one olefinic double bond" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not define C2 to C16 alkene or isoalkene as having at least one double bond. The C2 to C16 alkene or isoalkene of claim 1 can contain one olefinic double bond but not necessarily more than one olefinic double bond. Please note: in the event applicant removes the above limitation that lacks antecedent basis, the amended claim would not further limit the C2 to C16 alkene or isoalkene of claim 1 and would invoke 112(d) rejection.
Claim 12 recites the limitations “the carbon monoxide separated” and “the hydrogen separated”.  There is insufficient antecedent basis for these limitations in the claim because nowhere prior to the limitations recites that the separation of synthesis gas obtains separated carbon monoxide and separated hydrogen. Even though it is known that the synthesis gas comprises both carbon monoxide and hydrogen, the limitation “wherein synthesis gas is separated” does not mean that carbon monoxide and hydrogen are separated from each other but that synthesis gas is separated as a whole from a mixture. For purpose of applying art, the examiner interprets “wherein synthesis gas is separated” as the synthesis gas separated to obtain “separated carbon monoxide and separated hydrogen”.
	Regarding Claims 13 and 19, the limitation “c1) transesterifying the ester formed in step a) with a second alcohol” renders the claim vague and indefinite because based on claim 1 steps (b)-(e), the ester formed in step (a) has already been separated and hydrogenated to target alcohol. Hence it is unclear how the ester formed in (a) and that is already converted to an alcohol can also be transesterified. NOTE: Because claims 13 and 19 are unclear, a proper prior art search cannot be conducted. Applicant is thus required to obviate the indefinite language of the claims.
Claims 14-15 are also rendered indefinite for depending on claim 13.

Allowable Subject Matter
The closest prior art references are WO2013/107902A1 (WO’902; cited in Office Action 12/29/2021), Patent application publication number US2017/0007963A1 (US’963) and CN106748644B (CN’644; cited in Office Action 12/29/2021).
	WO’902 teaches in Example 1 (pages 11-12) alkoxycarbonylation process wherein methylpentenoates (C6 hydrocarbon having one double bond) is reacted with methanol (C1 alcohol) and carbon monoxide in the presence of homogeneous Pd/(1 ,2-Bis(di-tert-Butylphosphinomethyl)benzene/methanesulfonic acid catalyst and at a reaction pressure of 20 bar to obtain a product mixture comprising dimethyl adipate (ester). The methylpentenoates (C6 hydrocarbon having one double bond) reads on the now recited limitation “C2 to C16 alkene” because the specification defines the hydrocarbons having these alkenes as containing one or more functional groups including carboxylic ester (see page 3, lines 21-30 and page 4, lines 1-9), same carboxylic ester as the methylpentenoate of WO’902. Furthermore, WO’902 teaches direct supply of CO (Example 1). WO’902 further teaches purification step by subjecting the product mixture to membrane nanofiltration, type CM Celfa P28 where the product ester and unreacted methanol are permeated and the catalyst is retained. WO’902 teaches that the membranes used for nanofiltration are solvent resistant membranes (page 7, lines 17-27) and that suitable membranes include polyimide based or polydimethylsiloxane membranes (page 8, line 3). WO’902 further teaches that the permeate is subjected to distillation to separate the product ester (page 4). WO’902 also teaches that one of the advantages in conducting membrane filtration prior to distillation is in reducing catalyst inactivation since the catalyst is not exposed to high temperature of the distillation and since the filtration is performed under reactive gas CO (page 4, lines 29-33). Hence, the reference teaches that the retained catalyst is fed back to the alkoxycarbonylation process (page 5, lines 23-25). 
	However, WO’902 fails to teach that the membrane material is stable in the presence of the acid catalyst system for at least 300 h.
	
	US’963 teaches that polyimide (PI) membrane materials (same as taught by WO’902) are not unstable under strong acidic conditions ([0004]) and thus the reference teaches a number of stable membrane materials that can withstand strong acidic conditions. US’963 teaches the stability of these membrane materials for up to 30 days under strong acids including methanesulfonic acid, which is the acid promoter of the catalyst system of WO’902. However, the stability of US’963’s membranes has not been tested in the presence of catalyst system of alkoxycarbonylation. Furthermore, US’963 fails to teach performing a membrane separation after alkoxycarbonylation process. Hence, a skilled artisan would not have been motivated to use the membrane materials of US’963 in the alkoxycarbonylation of WO’902.
	CN’644 teaches in [0038] hydrogenation of dimethyl adipate (the same ester as in WO’902) in the presence of a heterogeneous catalyst to produce a product mixture comprising 1,6-hexanediol. CN’644 teaches that 1,6-hexanediol is extracted from the product mixture ([0070]). However, CN’644 fails to cure the deficiency of WO’902.
	In view of the foregoing, the claimed process for preparing a target alcohol is deemed novel and unobvious over the closest prior art references.

Conclusion
	Claims 1-20 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622